Citation Nr: 0313129	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  99-13 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of both knees.  

2.  Entitlement to service connection for a left wrist 
disability.  

3.  Entitlement to service connection for left tennis elbow, 
claimed as left arm disability.  

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for sub-deltoid 
bursitis of the left shoulder.  

6.  Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1991 to October 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  During the course of the appeal, the veteran 
moved from California to Arizona.  In January 2003, he 
testified before the undersigned at a hearing held at the RO 
in Phoenix, Arizona.  

Review of the record shows that in its June 1998 rating 
decision the San Diego RO granted service connection for 
degenerative joint disease of both knees and assigned a 10 
percent rating.  In the same rating decision, the RO denied 
service connection for a left wrist disability, left tennis 
elbow (claimed as left arm disability), a back disability, 
sub-deltoid bursitis of the left shoulder, a right ankle 
disability and bilateral hearing loss.  The veteran disagreed 
with the 10 percent rating for his knees and also disagreed 
with the denial of the service connection claims.  The RO's 
statement of the case addressed all the claims, but on his VA 
Form 9, Appeal to Board of Veterans' Appeals, received at the 
RO in June 1999, the veteran indicated that he was appealing 
only the matter of the rating for degenerative joint disease 
of the knees and the denial of the service connection for a 
left wrist disability, left arm disability, back disability, 
bursitis of the left shoulder and a right ankle disability.  
He did not perfect an appeal as to the denial of service 
connection for bilateral hearing loss.  

At the January 2003 hearing, the veteran presented testimony 
concerning bilateral hearing loss.  As the issue of service 
connection for bilateral hearing loss is not currently in 
appellate status, the RO should clarify whether the veteran 
is attempting to reopen that claim.  

REMAND

Review of the record shows that the veteran's service 
connection claims have been denied as not well grounded.  In 
November 2000, during the pendency of the veteran's appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  Among other 
things, the VCAA eliminated the concept of a well-grounded 
claim in 38 U.S.C. § 5107 (West 1991) and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

In addition, the VCAA revised VA's obligations in two 
significant ways.  It provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

At the hearing at the Phoenix RO in January 2003, the veteran 
testified relative to his claim for service connection for 
bursitis of the left shoulder that during service he was sent 
to a civilian doctor overseas in Japan and was given 
treatments off base.  Review of service medical records in 
the file shows that during service the veteran was seen on 
multiple occasions with right shoulder complaints and that in 
September 1992 he was sent to the U.S. Naval Hospital, 
Okinawa, Japan, for an MRI of the right shoulder.  The 
service medical records on file do not include an MRI report 
for the left shoulder.  The veteran should be requested to 
provide more specific information about when and where he was 
treated for left shoulder complaints in service, and the RO 
should attempt to obtain any additional service medical 
records that may be available.  

At the hearing, the veteran also testified that since service 
he had received medical treatment from VA at the Loma Linda 
Medical Center, and he said he also received treatment at 
Balboa Hospital in San Diego.  In addition, he referred to 
treatment at a medical clinic in Yuma, Arizona.  The RO 
should request that the veteran provide more specific 
information pertaining to his post-service medical treatment 
for claimed disabilities and assist him in obtaining any 
records he can identify.  

A remand with respect to the claims denied as not well 
grounded is required for compliance with the notice and duty 
to assist provisions contained in the new law.  In addition, 
it is the opinion of the Board that an additional examination 
of the veteran's knees would facilitate its decision 
regarding the claim of entitlement to a rating in excess of 
10 percent for degenerative joint disease of the knees.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he provide additional 
information concerning treatment for his 
left shoulder he reports having received 
during service.  He has testified that 
during service he was sent to a civilian 
doctor in Japan and was given treatments 
off base for his left shoulder, and he 
should be requested to identify the name 
of the medical facility or physician, the 
location or address of the facility and 
the approximate dates of treatment.  With 
any information provided by the veteran, 
the RO should take appropriate action to 
obtain any additional service medical 
records that may be available.  The RO 
should document all actions in this 
regard.  

2.  In addition, the RO should request 
that the veteran provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which he has received 
treatment for any of his claimed 
disabilities at any time since service.  
With authorization from the veteran, the 
RO should attempt to obtain records 
identified by the veteran.  All actions 
in this regard should be documented fully 
in the claims file.  

3.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and his representative 
of this and request them to submit copies 
of the outstanding records.  

4.  Thereafter, the RO should make 
arrangements for a VA orthopedic 
examination to determine the nature and 
severity of the veteran's degenerative 
joint disease of the knees.  All 
indicated studies, including range of 
motion and X-ray studies, should be 
performed.  The examiner should 
specifically determine and describe the 
extent of any incoordination, weakened 
movement and excess fatigability on use 
of each knee.  The examiner should also 
identify any objective evidence of pain 
or functional loss due to pain or pain on 
use of each knee.  Send the claims folder 
to the examiner for review and request 
that it be noted in the examination 
report that the file was available for 
review.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action (including any other 
necessary examinations and medical 
opinions) required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





